36 A.3d 589 (2012)
Laura KAPLAN, Respondent
v.
BAYER CORPORATION, Bayer Healthcare LLC, Bayer Healthcare Pharmaceuticals Inc., f/k/a Berlex, Inc., f/k/a Berlex Laboratories, Inc. on Its Own Behalf and as Successor by Merger to Bayer Pharmaceuticals Corporation, and Bayer Pharma AG, f/k/a Bayer Schering Pharma AG, Petitioners.
No. 118 EM 2011.
Supreme Court of Pennsylvania.
February 1, 2012.

ORDER
PER CURIAM.
AND NOW, this 1st day of February, 2012, as Petitioners' Amended Application for Exercise of King's Bench Powers or Extraordinary Jurisdiction replaced the initial Application for Exercise of King's Bench Powers or Extraordinary Jurisdiction, the initial Application for Exercise of King's Bench Powers or Extraordinary Jurisdiction is DISMISSED. Additionally, *590 the Motion for Leave to File Reply Brief and the Motion for Leave to Supplement Application are GRANTED. Furthermore, the Amended Application for Exercise of King's Bench Powers or Extraordinary Jurisdiction is DENIED. Finally, the Motion for Consolidation is DISMISSED AS MOOT.